ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
MaxF our Engineers and Architects, LLC        )      ASBCA Nos. 59040, 593 71, 593 72
                                              )
Under Contract No. W9128F-09-C-0049           )

APPEARANCE FOR THE APPELLANT:                        Robert W. Tate, Esq.
                                                      Napa, CA

APPEARANCES FOR THE GOVERNMENT:                      Thomas J. Warren, Esq.
                                                      Acting Engineer Chief Trial Attorney
                                                     James M. Pakiz, Esq.
                                                     Erin K. Murphy, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Omaha

                OPINION BY ADMINISTRATIVE JUDGE MCNULTY

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$6,536,108.35. This amount is inclusive of interest. No further interest shall be paid.

       Dated: 7 February 2018




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

                                                  I concur



                                                  J.~
Administrative Judge                              Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59040, 59371, 59372,
Appeals of MaxF our Engineers and Architects, LLC, rendered in conformance with
the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2